DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-15, 17 and 19-23 are objected to because of the following informalities:  

Claim 14 should be amended to:
“A motor comprising: 
a motor housing; 
a stator disposed inside the motor housing and supported by the motor housing; and 
a thermally conductive sheet disposed so as to fill a gap in one of a radial direction or an axial direction between the motor housing and the stator, 
wherein the motor housing includes: 
a first section; and 
a second section disposed next to the first section in the axial direction, and 
a first thermally conductive sheet disposed in the gap in the radial direction between an inner peripheral surface of the first section and an outer peripheral surface of the stator, the first thermally conductive sheet having a first front surface and a first reverse surface each extending axially along the inner peripheral surface and the outer 
a second thermally conductive sheet disposed in the gap in the axial direction between the second section and the stator, the second thermally conductive sheet having a second front surface and a second reverse surface each extending radially along an inner side surface of the motor housing formed by the second section and a side surface of the stator such that the second front surface and the second reverse surface are in contact with the inner side surface and the side surface, respectively.”
The amendment is made for clarity that one thermally conductive sheet is not disposed in two places.

Claim 15 should be amended to “The motor according to claim 14, wherein each thermally conductive sheet comprises a graphite sheet.” to clarify which thermally conductive sheet.

Claim 17 should be amended to “The motor according to claim 14, wherein the motor housing has a passage to which a cooling medium is to be supplied, the passage being formed on the motor housing at an outer side, in the radial direction or the axial direction, of one of the thermally conductive sheets.” to clarify which thermally conductive sheet.


Claim 19 should be amended to “The motor according to claim 14, wherein a recess portion having an arc shape or an annular shape is formed on an outer peripheral surface or an axial-directional end surface of the stator, and wherein one of the thermally conductive sheets is disposed in the recess portion.” to clarify which thermally conductive sheet.

Claim 20 should be amended to “The motor according to claim 14, wherein each thermally conductive sheet has a thermal conductivity of not lower than 0.5W / (mK).” to clarify which thermally conductive sheet.

Claim 21 should be amended to “The motor according to claim 14, wherein each thermally conductive sheet has a tensile modulus of elasticity of not lower than 1000MPa.” to clarify which thermally conductive sheet.

Claim 22 should be amended to:
“A method of producing a motor, comprising: 
an assembling step of assembling a stator to a motor housing so that a thermally conductive sheet fills a gap in one of a radial direction or an axial direction between the motor housing and the stator, wherein the motor housing includes: 
a first section; and 
a second section disposed next to the first section in the axial direction, and wherein the assembling step includes: 

The amendment is made for clarity that one thermally conductive sheet is not disposed in two places.

Claim 23 should be amended to:
“A method of producing a motor comprising: an assembling step of assembling a stator to a motor housing so that at least one thermally conductive sheet fills a gap in one of a radial direction or an axial direction between the motor housing and the stator, wherein the motor housing includes: 
a first section, and 
a second section disposed next to the first section in the axial direction, and wherein the assembling step includes: 
plurality of first thermally conductive sheets in the gap in the radial direction between an inner peripheral surface of the first section and an outer peripheral surface of the stator, and 
interposing a second thermally conductive sheet in the gap in the axial direction between the second section and the stator, 
wherein the method further comprises: 
a first placement step of laminating [[a]] the plurality of the first thermally conductive sheets to form a laminated body, and placing the plurality of first thermally conductive sheets so as to be offset from one another in the axial direction so that axial-directional end portions of the plurality of first thermally conductive sheets are positioned closer to an axial-directional end surface side of the stator with distance toward an outer side in the radial direction, 
wherein the assembling step comprises an insertion step of moving the first section relative to the stator in the axial direction from the axial-directional end surface side of the stator, and inserting the stator into the first section while causing a radially outermost first thermally conductive sheet of the plurality of first thermally conductive sheets to be in slidable contact with an inner peripheral surface of the first section.”
The amendment is made for clarity that one thermally conductive sheet is not disposed in two places and to provide continuity with the plurality of first thermally conductive sheets.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 “The motor according to claim 14, wherein the thermally conductive sheet comprises a plurality of thermally conductive sheets which are laminated so as to be slidable on one another, the plurality of thermally conductive sheets forming a laminated body.” is unclear. The specification discloses the plurality of thermally conductive sheets 20a are laminated between the stator 14 and the first section 12a or the second section 12b to form laminated body 20 (figs 1a-b). 
Claim 14, which claim 16 depends on, requires that one sheet 20a has a front surface contacting the inner peripheral surface of the first or second sections 12a, 12b and a reverse surface contacting the outer peripheral surface of the stator 14 (claim 1, lns 10-20).
From the specification the laminated body 20 has one thermally conductive sheet 20a with a surface in contact with the inner peripheral surface of the first or second sections 12a, 12b; one thermally conductive sheet with a surface in contact with the 
The claimed structure of the laminated body 20 does not result in front and reversed surfaces one thermally conductive sheet 20a in contact with the inner peripheral surface of the first or second sections 12a, 12b and the outer peripheral surface of the stator 14.

    PNG
    media_image1.png
    500
    1040
    media_image1.png
    Greyscale



In claim 18 “The motor according to claim 14, wherein the thermally conductive sheet comprises a plurality of thermally conductive sheets disposed discretely on a part of an axial-directional end surface or an outer peripheral surface of the stator, and wherein the motor housing has a passage to which the cooling medium is to be supplied, the passage being formed on the motor housing at an outer side, in the radial direction or the axial direction, of each of the thermally conductive sheets.” is unclear.
Claim 14, which claim 18 depends on, requires that one sheet 20a has a front surface contacting the inner peripheral surface of the first or second sections 12a, 12b 
From the specification the laminated body 20 has one thermally conductive sheet 20a with a surface in contact with the inner peripheral surface of the first or second sections 12a, 12b; one thermally conductive sheet with a surface in contact with the outer periphery surface of the stator 14; and the remainder of thermally conductive sheets having surfaces in contact with other thermally conductive sheets (figs 1a-b & above for claim 16). 
The claimed structure of the laminated body 20 does not result in front and reversed surfaces one thermally conductive sheet 20a in contact with the inner peripheral surface of the first or second sections 12a, 12b and the outer peripheral surface of the stator 14.

Allowable Subject Matter
Claims 14-15, 17 and 19-26 are objected to and there is no prior art rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834